Order entered May 6, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00069-CV

                       RENESHA O. GRIFFIN, Appellant

                                          V.

                         ESTELLE VILLAGE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-03882-B

                                       ORDER

      The clerk’s record in this case is overdue. By postcard dated March 29,

2022, we notified the Dallas County Clerk that the clerk’s record was overdue. We

directed the Dallas County Clerk to file the clerk’s record within thirty days. To

date, the clerk’s record has not been filed.

      Accordingly, we ORDER the Dallas County Clerk to file, within FIFTEEN

DAYS of the date of this order, either the clerk’s record or written verification that

appellant has not paid for or made arrangements to pay for the record and that she
is not entitled to proceed without payment of costs. We notify appellant that if we

receive verification she has not paid for or made arrangements to pay for the

record and is not entitled to proceed without payment of costs, we will, without

further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to:

      John Warren
      Dallas County Clerk

      All parties




                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE